Citation Nr: 0015096	
Decision Date: 06/08/00    Archive Date: 03/08/01

DOCKET NO.  97-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative residuals of a left deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served from September 1940 to September 1941 and 
from July 1942 to October 1945.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an April 
1997 decision by the RO.

By its April 1997 decision, the RO denied an increased 
(compensable) rating for a left deviated septum.  The RO also 
denied entitlement to a compensable rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.  The veteran filed a notice of disagreement later 
that same month, and the RO furnished him a statement of the 
case (SOC) addressing both issues in May 1997.  Thereafter, 
however, when the veteran filed his substantive appeal in 
June 1997, he confined his arguments to the left deviated 
septum issue.  He did not express a desire to further pursue 
the § 3.324 issue, and the issue was also omitted from a 
brief submitted by his representative in May 2000.  It is the 
Board's conclusion, therefore, that an appeal of the § 3.324 
issue has not been perfected.  See 38 C.F.R. § 20.202 (if a 
SOC addresses multiple issues, "the Substantive Appeal must 
either indicate that the appeal is being perfected as to all 
of those issues or must specifically identify the issues 
appealed.").

The RO has characterized the issue perfected for appeal as 
evaluation of a "left deviated septum."  However, the 
record shows that the veteran underwent a submucous resection 
in service to correct the deviation.  The record further 
shows that the RO, by a rating action entered in July 1950, 
re-characterized the service-connected disability as 
"[r]esidual[s] of sub-mucus resection (previously shown as 
deviated septum, left)."  Consequently, in light of the July 
1950 re-characterization, and in view of the documented 
history of an in-service surgical procedure, the Board has 
framed the issue on appeal as set forth above.

In a brief on appeal, dated in May 2000, the veteran's 
representative suggested that the veteran wished to obtain VA 
compensation for headaches attributable to the in-service 
submucous resection.  In this regard, the Board notes that it 
previously denied service connection for headaches, including 
headaches claimed as due to nasal surgery, by a decision 
entered in May 1960.  That decision is final.  38 C.F.R. 
§ 20.1100.  If the veteran wishes to reopen the claim of 
service connection for headaches, he should file an 
application with the RO to that effect so that the claim to 
reopen can be adjudicated.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


REMAND

Thus far, the veteran's disability has been rated under the 
diagnostic code for deviated septum.  See 38 C.F.R. § 4.97 
(Diagnostic Code 6502).  However, his service records clearly 
reflect that the in-service submucous resection resulted in a 
deformity of his nose, described either as a "dropped 
dorsum" or "depression of contour."  It is the Board's 
conclusion, therefore, that consideration should be given, 
not only to the diagnostic code for deviated septum, but also 
to the code for disfiguring scars of the head, face, and 
neck, by analogy.  See 38 C.F.R. §§ 4.20, 4.118 (Diagnostic 
Code 7800).  Inasmuch as it does not appear that the RO has 
considered the latter code, and the report of the most recent 
VA examination does not contain a description of a remaining 
deformity, if any, due to the in-service submucous resection 
(the record shows that the veteran underwent rhinoplasty and 
bilateral turbinectomy after service in March 1947), a remand 
is required.  38 C.F.R. § 19.9.

In addition, because the record shows that the veteran has 
failed to report for recent VA examinations scheduled in 
connection with his claim for increase, he should be informed 
on remand of the potential consequences of his failure to 
report.  Specifically, he should be informed that, under 
applicable VA regulations, if a veteran's entitlement to an 
increased rating cannot be established or confirmed without a 
current VA re-examination, and the veteran fails to report 
for the re-examination without good cause, the claim shall be 
denied.  See 38 C.F.R. § 3.655(a) and (b).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his nose that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
RO should make an effort to ensure that 
all relevant records of VA treatment 
have been obtained for review.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  The RO should provide the veteran 
with a copy of 38 C.F.R. § 3.655.  He 
should be informed that, under that 
regulation, if a veteran's entitlement 
to an increased rating cannot be 
established or confirmed without a 
current VA re-examination, and the 
veteran fails to report for the re-
examination without good cause, the 
claim shall be denied.

	3.  After the above development has been 
completed, the veteran should be 
scheduled for an examination of the 
nose.  To the extent feasible, the 
examination should be scheduled to 
coincide with a flare-up of the 
veteran's claimed symptomatology.  A 
copy of the appointment notice(s) sent 
to the veteran should be associated with 
the file.  The examining physician(s) 
should review the claims folder, examine 
the veteran, and perform any necessary 
testing.  The examiner(s) should 
specifically indicate in the report of 
the examination whether the veteran's 
nasal septum is currently deviated.  If 
the septum is deviated, the examiner(s) 
should further indicate whether the 
deviation results in obstruction of the 
nasal passages which is (1) less than 50 
percent, (2) between 50 and 99 percent, 
or (3) 100 percent.  (The percentage 
figures should be reported separately 
for each of the two nasal passages.)  
The examiner(s) should fully describe 
all current disabling manifestations of 
the post-operative left deviated septum.  
In so doing, the examiner(s) should 
specifically indicate whether there is 
objective evidence that the veteran 
suffers from recurrent post-nasal drip 
and/or inflammation of the sinuses or 
mucous membrane and, if so, whether it 
is at least as likely as not that any 
such difficulties can be attributed to 
his history of a left deviated septum 
and in-service submucous resection.  
Finally, the examiner(s) should fully 
describe any current deformity of the 
nose due to the in-service submucous 
resection.  Photographs should be taken, 
and the physician(s) should provide an 
opinion as to whether any noted 
deformity is best described as (1) 
slight, (2) moderate, (3) severe, or (4) 
completely or exceptionally repugnant.  
A complete rationale for all opinions 
should be provided.

	4.  The RO should thereafter take 
adjudicatory action on the claim here in 
question.  In so doing, the RO should 
consider and apply the diagnostic 
criteria found at 38 C.F.R. § 4.97 
(Diagnostic Code 6502) and 38 C.F.R. 
§ 4.118 (Diagnostic Code 7800).  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.118 (Diagnostic Code 7800).  In 
addition, if the benefit sought is 
denied as a result of the veteran's 
failure to report for the above-
mentioned examination, the SSOC should 
contain a summary of the provisions of 
38 C.F.R. § 3.655 and a discussion of 
how they affect the determination.  
38 C.F.R. §§ 19.29, 19.31.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


